EXHIBIT 10.36

 

Summary of Executive Salary and Bonus Arrangements

 

The table below summarizes the current annual salary and bonus arrangements we
have with each of our current executive officers. All of the compensation
arrangements we have with our executive officers, including with respect to
annual salaries and bonuses, are reviewed and may be modified from time to time
by the Compensation Committee of our Board of Directors. On March 22, 2011, the
Compensation Committee approved the annual base salary and bonus arrangements
noted in the table below.  The annual base salaries will become effective on
March 27, 2011, and the bonus arrangement is effective for the fiscal and
calendar year ending December 31, 2011.

 

We have written employment arrangements with each of our executive officers, and
a copy of each such employment arrangement is filed as an exhibit to the
accompanying Annual Report on Form 10-K. The non-salary and bonus components of
our compensation arrangements with our executive officers, including with
respect to severance, option grants and other benefits, are described in those
respective agreements. We generally pay bonuses, if any, to our executive
officers on an annual basis, with the exception of Mr. Newton as noted below.
Certain of our executive officers participate in the executive bonus plan that
was adopted by the Compensation Committee on March 22, 2011, a description of
which is included in Item 9B and as Exhibit 10.35 in this Form 10-K. In addition
to the bonus arrangements noted in the table below, all of our executive
officers are eligible for discretionary bonuses as determined from time to time
by the Compensation Committee.

 

Additional information regarding our compensation arrangements with our
executive officers will be included in our definitive Proxy Statement to be
filed in connection with our 2011 Annual Meeting of Stockholders.

 

Executive Officer

 

Annual
Base Salary

 

Bonus

 

Frank F. Khulusi

 

 

 

 

 

Chairman, President and Chief Executive Officer

 

$

833,000

 

 

(1)

 

 

 

 

 

 

Brandon H. LaVerne

 

 

 

 

 

Chief Financial Officer, Treasurer and Assistant Secretary

 

$

317,500

 

 

(1)

 

 

 

 

 

 

Kristin M. Rogers

 

 

 

 

 

Executive Vice President—Sales and Marketing

 

$

350,000

 

 

(1)

 

 

 

 

 

 

Robert I. Newton

 

 

 

 

 

Executive Vice President, General Counsel and Secretary

 

$

317,500

 

 

(2)

 

 

 

 

 

 

Joseph B. Hayek

 

 

 

 

 

Executive Vice President—Corporate Development and Investor Relations

 

$

263,000

 

 

(1)

 

--------------------------------------------------------------------------------

(1)

Mr. Khulusi, Mr. LaVerne, Ms. Rogers and Mr. Hayek are eligible to participate
in our executive bonus plan referenced above.

(2)

Mr. Newton is eligible to receive an annual bonus of up to $127,000, paid in
quarterly installments, as well as discretionary bonuses as determined from time
to time by the Compensation Committee.

 

--------------------------------------------------------------------------------